Exhibit 10.2



FORM OF INDEMNIFICATION AGREEMENT

This Indemnification Agreement (“Agreement”) is made as of ________________ by
and between HarborOne Bancorp, Inc., a Massachusetts corporation (the
“Company”), and ____________ (“Indemnitee”).



RECITALS



WHEREAS, the Company desires to attract and retain the services of highly
qualified individuals, such as Indemnitee, to serve the Company;



WHEREAS, in order to induce Indemnitee to continue to provide services to the
Company, the Company wishes to provide for the indemnification of, and
advancement of expenses to, Indemnitee to the maximum extent permitted by law;

WHEREAS, the Articles of Organization (the “Charter”) of the Company require
indemnification of the officers and directors of the Company, and Indemnitee may
also be entitled to indemnification pursuant to the Massachusetts Business
Corporation Act (the “MBCA”);

WHEREAS, the Charter and the MBCA expressly provide that the indemnification
provisions set forth therein are not exclusive, and thereby contemplate that
contracts may be entered into between the Company and members of the board of
directors, officers and other persons with respect to indemnification;

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
the increased difficulty in attracting and retaining highly qualified persons
such as Indemnitee is detrimental to the best interests of the Company’s
shareholders;

WHEREAS, it is reasonable and prudent for the Company contractually to obligate
itself to indemnify, and to advance expenses on behalf of, such persons to the
fullest extent permitted by applicable law, regardless of any amendment or
revocation of the Charter, so that they will continue to serve the Company free
from undue concern that they will not be so indemnified;

WHEREAS, this Agreement is a supplement to and in furtherance of the
indemnification provided in the Charter and any resolutions adopted pursuant
thereto, and shall not be deemed a substitute therefor, nor to diminish or
abrogate any rights of Indemnitee thereunder; and

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

Section 1. Services to the Company. Indemnitee agrees to serve as a director
and/or officer of the Company. Indemnitee may at any time and for any reason
resign from such position (subject to any other contractual obligation or any
obligation imposed by law), in which event the Company shall have no obligation
under this Agreement to continue Indemnitee in

1



--------------------------------------------------------------------------------

Exhibit 10.2



such position. This Agreement shall not be deemed an employment contract between
the Company (or any of its subsidiaries or any Enterprise) and Indemnitee.



Section 2. Definitions.



As used in this Agreement:



(a)“Change in Control” shall mean the occurrence of any one of the following
events: (i) any “Person,” as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (the “Act”) (other than the
Company or HarborOne Bank, any of its subsidiaries, or any trustee, fiduciary or
other person or entity holding securities under any employee benefit plan or
trust of the Company or any of its subsidiaries), together with all “affiliates”
and “associates” (as such terms are defined in Rule 12b-2 under the Act) of such
person, shall become the “beneficial owner” (as such term is defined in Rule
13d-3 under the Act), directly or indirectly, of securities of the Company
representing forty percent (40%) or more of the combined voting power of the
Company’s then outstanding securities having the right to vote in an election of
the Board (“Voting Securities”) (in such case other than as a result of an
acquisition of securities directly from the Company or in connection with a
public offering); or (ii) persons who, as of the date hereof, constitute the
Board (the “Incumbent Directors”) cease for any reason, including, without
limitation, as a result of a tender offer, proxy contest, merger or similar
transaction, to constitute at least a majority of the Board, provided that any
person becoming a director of the Company subsequent to the date hereof shall be
considered an Incumbent Director if such person’s election was approved by or
such person was nominated for election by either (A) a vote of at least a
majority of the Incumbent Directors or (B) a vote of at least a majority of the
Incumbent Directors who are members of a nominating committee comprised, in the
majority, of Incumbent Directors; but provided further, that any such person
whose initial assumption of office is in connection with an actual or threatened
election contest relating to the election of members of the Board or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board, including by reason of agreement intended to avoid
or settle any such actual or threatened contest or solicitation, shall not be
considered an Incumbent Director; or (iii) the consummation of (A) any
consolidation or merger of the Company where the stockholders of the Company,
immediately prior to the consolidation or merger, would not, immediately after
the consolidation or merger, beneficially own (as such term is defined in Rule
13d-3 under the Act), directly or indirectly, shares representing in the
aggregate more than fifty percent (50%) of the voting shares of the Company
issuing cash or securities in the consolidation or merger (or of its ultimate
parent corporation, if any), or (B) any sale, lease, exchange or other transfer
(in one transaction or a series of transactions contemplated or arranged by any
party as a single plan) of all or substantially all of the assets of the Company
or of HarborOne Bank. Notwithstanding the foregoing, a “Change in Control” shall
not be deemed to have occurred for purposes of the foregoing clause (i) solely
as the result of an acquisition of securities by the Company that, by reducing
the number of shares of Voting Securities outstanding, increases the
proportionate number of shares of Voting Securities beneficially owned by any
person to forty percent (40%) or more of the combined voting power of all then
outstanding Voting Securities; provided, however, that if any person referred to
in this sentence shall thereafter become the beneficial owner of any additional
shares of Voting Securities (other than pursuant to a stock split, stock

2



--------------------------------------------------------------------------------

Exhibit 10.2



dividend, or similar transaction or as a result of an acquisition of securities
directly from the Company) and immediately thereafter beneficially owns forty
percent (40%) or more of the combined voting power of all then outstanding
Voting Securities, then a “Change in Control” shall be deemed to have occurred
for purposes of the foregoing clause (i).



(b)“Corporate Status” describes the status of a person as a current or former
director and/or officer of the Company or current or former director, manager,
partner, officer, employee, agent or trustee of any other Enterprise which such
person is or was serving at the request of the Company.



(c)“Enforcement Expenses” shall include all reasonable attorneys’ fees, court
costs, transcript costs, fees of experts, travel expenses, duplicating costs,
printing and binding costs, telephone charges, postage, delivery service fees,
and all other out-of-pocket disbursements or expenses of the types customarily
incurred in connection with an action to enforce indemnification or advancement
rights, or an appeal from such action. Expenses, however, shall not include
fees, salaries, wages or benefits owed to Indemnitee.



(d)“Enterprise” shall mean any corporation (other than the Company),
partnership, joint venture, trust, employee benefit plan, limited liability
company, or other legal entity of which Indemnitee is or was serving at the
request of the Company as a director, manager, partner, officer, employee, agent
or trustee.



(e)“Expenses” shall include all reasonable attorneys’ fees, court costs,
transcript costs, fees of experts, travel expenses, duplicating costs, printing
and binding costs, telephone charges, postage, delivery service fees, and all
other out-of-pocket disbursements or expenses of the types customarily incurred
in connection with prosecuting, defending, preparing to prosecute or defend,
investigating, being or preparing to be a witness in, or otherwise participating
in, a Proceeding or an appeal resulting from a Proceeding. Expenses, however,
shall not include amounts paid in settlement by Indemnitee, the amount of
judgments or fines against Indemnitee or compensatory, service or similar fees,
salaries, wages or benefits owed to Indemnitee.



(f)“Special Legal Counsel” means a law firm, or a partner (or, if applicable,
member or shareholder) of such a law firm, that is experienced in matters of
Massachusetts corporation law and neither presently is, nor in the past has
been, retained to represent: (i) the Company, any subsidiary of the Company, any
Enterprise or Indemnitee in any matter material to any such party; or (ii) any
other party to the Proceeding giving rise to a claim for indemnification
hereunder. Notwithstanding the foregoing, the term “Special Legal Counsel” shall
not include any person who, under the applicable standards of professional
conduct then prevailing, would have a conflict of interest in representing
either the Company or Indemnitee in an action to determine Indemnitee’s rights
under this Agreement. The Company agrees to pay the reasonable fees and expenses
of the Special Legal Counsel referred to above and to fully indemnify such
counsel against any and all expenses, claims, liabilities and damages arising
out of or relating to this Agreement or its engagement pursuant hereto.



3



--------------------------------------------------------------------------------

Exhibit 10.2



(g)The term “Proceeding” shall include any threatened, pending or completed
action, suit, alternate dispute resolution mechanism, or proceeding, whether
brought in the right of the Company or otherwise and whether of a civil,
criminal, administrative, arbitrative or investigative nature, and whether
formal or informal, in which Indemnitee was, is or will be involved as a party
or otherwise, by reason of the fact that Indemnitee is or was a director and/or
officer of the Company or is or was serving at the request of the Company as a
director, manager, partner, officer, employee, agent or trustee of any
Enterprise or by reason of any action taken by Indemnitee or of any action taken
on his or her part while acting as a director and/or officer of the Company or
while serving at the request of the Company as a director, manager, partner,
officer, employee, agent or trustee of any Enterprise, in each case whether or
not serving in such capacity at the time any liability or expense is incurred
for which indemnification, reimbursement or advancement of expenses can be
provided under this Agreement; provided, however, that the term “Proceeding”
shall not include any action, suit or arbitration, or part thereof, initiated by
Indemnitee to enforce Indemnitee’s rights under this Agreement as provided for
in Section 12(a) of this Agreement; and provided, further, that the term
“Proceeding” shall not include any action, suit, alternate dispute resolution
mechanism, or proceeding, whether brought in the right of the Company or
otherwise and whether of a civil, criminal, administrative, arbitrative or
investigative nature, and whether formal or informal, in which the alleged
actions of the Indemnitee (i) involve egregious misconduct that the Company
reasonably believes may severely damage the business reputation of the Company
or any of its subsidiaries, or (ii) constitute a violation of any policy against
sexual harassment or other discriminatory harassment of the Company or any of
its subsidiaries.



Section 3.Indemnity in Third-Party Proceedings. The Company shall indemnify
Indemnitee to the extent set forth in this Section 3 if Indemnitee is, or is
threatened to be made, a party to or a participant in any Proceeding, other than
a Proceeding by or in the right of the Company to procure a judgment in its
favor. Pursuant to this Section 3, Indemnitee shall be indemnified against all
Expenses, judgments, fines, penalties, excise taxes, and amounts paid in
settlement actually and reasonably incurred by Indemnitee or on his or her
behalf in connection with such Proceeding or any claim, issue or matter therein,
if (A) Indemnitee conducted himself or herself in good faith and in a manner he
or she reasonably believed to be in the best interests of the Company or at
least not opposed to the best interests of the Company, and, in the case of a
criminal proceeding, had no reasonable cause to believe that his or her conduct
was unlawful,[ or (B) Indemnitee engaged in conduct for which he or she shall
not be liable under a provision of the Charter as authorized by Section
2.02(b)(4) of the MBCA (or any successor provision)]1 [provided, however, that
no indemnification shall be available to Indemnitee pursuant to this Section 3
for any liability arising out of Indemnitee’s acts or omissions not in good
faith or which involved intentional misconduct or a knowing violation of law]2.
The conduct of Indemnitee with respect to an employee benefit plan for a purpose
Indemnitee reasonably believed to be in the best interests of the participants
in, and the beneficiaries of, the plan is conduct that satisfies clause (A) of
the preceding sentence.



Section 4.Indemnity in Proceedings by or in the Right of the Company. The
Company shall indemnify Indemnitee to the extent set forth in this Section 4 if
Indemnitee is, or



1 For use with directors.

2 For use with officers

4



--------------------------------------------------------------------------------

Exhibit 10.2



is threatened to be made, a party to or a participant in any Proceeding by or in
the right of the Company to procure a judgment in its favor. Pursuant to this
Section 4, Indemnitee shall be indemnified against all Expenses, judgments,
fines, penalties, excise taxes, and amounts paid in settlement actually and
reasonably incurred by Indemnitee or on his or her behalf in connection with
such Proceeding or any claim, issue or matter therein, if (A) Indemnitee
conducted himself in good faith and in a manner he or she reasonably believed to
be in the best interests of the Company or at least not opposed to the best
interests of the Company[, or (B) Indemnitee engaged in conduct for which he or
she shall not be liable under a provision of the Charter as authorized by
Section 2.02(b)(4) of the MBCA (or any successor provision)]3 [provided,
however, that no indemnification shall be available to Indemnitee pursuant to
this Section 4 for any liability arising out of Indemnitee’s acts or omissions
not in good faith or which involved intentional misconduct or a knowing
violation of law]4. The conduct of Indemnitee with respect to an employee
benefit plan for a purpose Indemnitee reasonably believed to be in the best
interests of the participants in, and the beneficiaries of, the plan is conduct
that satisfies clause (A) of the preceding sentence.



Section 5.Indemnification for Expenses of a Party Who is Successful.
Notwithstanding any other provisions of this Agreement and except as provided in
Section 7, to the extent that Indemnitee is a party to or a participant in any
Proceeding and is wholly successful, on the merits or otherwise, in such
Proceeding, the Company shall indemnify Indemnitee against all Expenses actually
and reasonably incurred by him or her in connection therewith. If in such
Proceeding Indemnitee is successful, on the merits or otherwise, as to one or
more but less than all claims, issues or matters in such Proceeding, the Company
shall indemnify Indemnitee against all Expenses actually and reasonably incurred
by Indemnitee or on his or her behalf in connection with each successfully
resolved claim, issue or matter to the extent permitted by law. For purposes of
this Section and without limitation, the termination of any claim, issue or
matter in such a Proceeding by dismissal, with or without prejudice, shall be
deemed to be a successful result as to such claim, issue or matter.



Section 6.Reimbursement for Expenses of a Witness or in Response to a Subpoena.
Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee, by reason of his or her Corporate Status, (i) is a witness in any
Proceeding to which Indemnitee is not a party and is not threatened to be made a
party or (ii) receives a subpoena with respect to any Proceeding to which
Indemnitee is not a party and is not threatened to be made a party, the Company
shall reimburse Indemnitee for all Expenses actually and reasonably incurred by
him or her or on his or her behalf in connection therewith.



Section 7.Exclusions. Notwithstanding any provision in this Agreement to the
contrary, the Company shall not be obligated under this Agreement:

(a)to indemnify for amounts otherwise indemnifiable hereunder (or for which
advancement is provided hereunder) if and to the extent that Indemnitee has
otherwise actually received such amounts under any insurance policy, contract,
agreement or otherwise;



3 For use with directors.

4 For use with officers.

5



--------------------------------------------------------------------------------

Exhibit 10.2



(b)to indemnify for an accounting of profits made from the purchase and sale (or
sale and purchase) by Indemnitee of securities of the Company within the meaning
of Section 16(b) of the Securities Exchange Act of 1934, as amended, or similar
provisions of state statutory law or common law, or from the purchase or sale by
Indemnitee of such securities in violation of Section 306 of the Sarbanes-Oxley
Act of 2002 (“SOX”);

(c)to indemnify for any reimbursement of, or payment to, the Company by
Indemnitee of any bonus or other incentive-based or equity-based compensation or
of any profits realized by Indemnitee from the sale of securities of the Company
pursuant to Section 304 of SOX or any formal policy of the Company adopted by
the Board (or a committee thereof), or any other remuneration paid to Indemnitee
if it shall be determined by a final judgment or other final adjudication that
such remuneration was in violation of law;

(d)to indemnify with respect to any Proceeding, or part thereof, brought by
Indemnitee against the Company, any legal entity which it controls, any director
or officer thereof or any third party, unless (i) the Board has consented to the
initiation of such Proceeding or part thereof and (ii) the Company provides the
indemnification, in its sole discretion, pursuant to the powers vested in the
Company under applicable law; provided, however, that this Section 7(d) shall
not apply to (A) counterclaims or affirmative defenses asserted by Indemnitee in
an action brought against Indemnitee or (B) any action brought by Indemnitee for
indemnification or advancement from the Company under this Agreement or under
any directors’ and officers’ liability insurance policies maintained by the
Company in the suit for which indemnification or advancement is being sought as
described in Section 12; or

(e)to provide any indemnification or advancement of expenses that is prohibited
by applicable law (as such law exists at the time payment would otherwise be
required pursuant to this Agreement).



Section 8.Advancement of Expenses. Subject to Section 9(b), the Company shall
advance, to the extent not prohibited by law, the Expenses incurred by
Indemnitee in connection with any Proceeding, and such advancement shall be made
within thirty (30) days after the receipt by the Company of a statement or
statements requesting such advances (including any invoices received by
Indemnitee, which such invoices may be redacted as necessary to avoid the waiver
of any privilege accorded by applicable law) from time to time, whether prior to
or after final disposition of any Proceeding. Advances shall be unsecured and
interest free. Advances shall be made without regard to Indemnitee’s ability to
repay the expenses and without regard to Indemnitee’s ultimate entitlement to
indemnification under the other provisions of this Agreement. Indemnitee shall
qualify for advances upon the execution and delivery to the Company of an
undertaking in the form attached hereto as Exhibit A. The right to advances
under this paragraph shall in all events continue until final disposition of any
Proceeding, including any appeal therein. Nothing in this Section 8 shall limit
Indemnitee’s right to advancement pursuant to Section 12(e) of this Agreement.



Section 9.Procedure for Notification and Defense of Claim.

(a)To obtain indemnification under this Agreement, Indemnitee shall submit to
the Company a written request therefor specifying the basis for the claim, the
amounts for

6



--------------------------------------------------------------------------------

Exhibit 10.2



which Indemnitee is seeking payment under this Agreement, and all documentation
related thereto as reasonably requested by the Company.



(b)In the event that the Company shall be obligated hereunder to provide
indemnification for or make any advancement of Expenses with respect to any
Proceeding, the Company shall be entitled to assume the defense of such
Proceeding, or any claim, issue or matter therein, with counsel approved by
Indemnitee (which approval shall not be unreasonably withheld or delayed) upon
the delivery to Indemnitee of written notice of the Company’s election to do so.
After delivery of such notice, approval of such counsel by Indemnitee and the
retention of such counsel by the Company, the Company will not be liable to
Indemnitee under this Agreement for any fees or expenses of separate counsel
subsequently employed by or on behalf of Indemnitee with respect to the same
Proceeding; provided that (i) Indemnitee shall have the right to employ separate
counsel in any such Proceeding at Indemnitee’s expense and (ii) if (A) the
employment of separate counsel by Indemnitee has been previously authorized by
the Company, (B) Indemnitee shall have reasonably concluded that there may be a
conflict of interest between the Company and Indemnitee in the conduct of such
defense, or (C) the Company shall not continue to retain such counsel to defend
such Proceeding, then the reasonable fees and expenses actually and reasonably
incurred by Indemnitee with respect to his or her separate counsel shall be
Expenses hereunder.



(c) In the event that the Company does not assume the defense in a Proceeding
pursuant to paragraph (b) above, then the Company will be entitled to
participate in the Proceeding at its own expense.



(d) The Company shall not be liable to indemnify Indemnitee under this Agreement
for any amounts paid in settlement of any Proceeding effected without its prior
written consent (which consent shall not be unreasonably withheld or delayed).
The Company shall not, without the prior written consent of Indemnitee (which
consent shall not be unreasonably withheld or delayed), enter into any
settlement which (i) includes an admission of fault of Indemnitee, any
non-monetary remedy imposed on Indemnitee or any monetary damages for which
Indemnitee is not wholly and actually indemnified hereunder or (ii) with respect
to any Proceeding with respect to which Indemnitee may be or is made a party or
may be otherwise entitled to seek indemnification hereunder, does not include
the full release of Indemnitee from all liability in respect of such Proceeding.

Section 10.Procedure Upon Application for Indemnification.



(a)Upon written request by Indemnitee for indemnification pursuant to Section
9(a), a determination, if such determination is required by applicable law, with
respect to the permissibility thereof shall be made in the specific case: (i) if
a Change in Control shall have occurred, by Special Legal Counsel in a written
opinion to the Board, or (ii) if a Change in Control shall not have occurred, by
the Company in accordance with applicable law. In the case that such
determination is made by Special Legal Counsel, a copy of Special Legal
Counsel’s written opinion shall be delivered to Indemnitee and, if it is so
determined that Indemnitee is entitled to indemnification, payment to Indemnitee
shall be made within thirty (30) days after such determination. Indemnitee shall
cooperate with the Special Legal Counsel or the Company, as applicable, in
making such determination with respect to the permissibility of indemnification

7



--------------------------------------------------------------------------------

Exhibit 10.2



of Indemnitee, including providing to such counsel or the Company, upon
reasonable advance request, any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination. Any
out-of-pocket costs or expenses (including reasonable attorneys’ fees and
disbursements) actually and reasonably incurred by Indemnitee in so cooperating
with the Special Legal Counsel or the Company shall be borne by the Company
(irrespective of the determination as to the permissibility of indemnification)
and the Company hereby indemnifies and agrees to hold Indemnitee harmless
therefrom.

(b)If the determination of permissibility of indemnification is to be made by
Special Legal Counsel pursuant to Section 10(a), the Special Legal Counsel shall
be selected by the Company in accordance with applicable law. The Indemnitee
may, within ten (10) days after written notice of such selection, deliver to the
Company a written objection to such selection; provided, however, that such
objection may be asserted only on the ground that the Special Legal Counsel so
selected does not meet the requirements of “Special Legal Counsel” as defined in
Section 2 of this Agreement, and the objection shall set forth with
particularity the factual basis of such assertion. Absent a proper and timely
objection, the person so selected shall act as Special Legal Counsel. If such
written objection is so made and substantiated, the Special Legal Counsel so
selected may not serve as Special Legal Counsel unless and until such objection
is withdrawn or the Massachusetts Court (as defined in Section 22) has
determined that such objection is without merit. If, within twenty (20) days
after the later of (i) submission by Indemnitee of a written request for
indemnification pursuant to Section 9(a), and (ii) the final disposition of the
Proceeding, including any appeal therein, no Special Legal Counsel shall have
been selected without objection, Indemnitee may petition the Massachusetts Court
for resolution of any objection which shall have been made by Indemnitee to the
selection of Special Legal Counsel and/or for the appointment as Special Legal
Counsel of a person selected by the court or by such other person as the court
shall designate. The person with respect to whom all objections are so resolved
or the person so appointed shall act as Special Legal Counsel under Section
10(a) hereof. Upon the due commencement of any judicial proceeding or
arbitration pursuant to Section 12(a) of this Agreement, Special Legal Counsel
shall be discharged and relieved of any further responsibility in such capacity
(subject to the applicable standards of professional conduct then prevailing).



Section 11.Presumptions and Effect of Certain Proceedings.

(a)To the extent permitted by applicable law, in making a determination with
respect to the permissibility of indemnification hereunder, it shall be presumed
that Indemnitee is entitled to indemnification under this Agreement if
Indemnitee has submitted a request for indemnification in accordance with
Section 9(a) of this Agreement, and the Company shall have the burden of proof
to overcome that presumption in connection with the making of any determination
contrary to that presumption.



(b)The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement or conviction, or upon a plea of nolo contendere
or its equivalent, shall not (except as otherwise expressly provided in this
Agreement) of itself adversely affect the right of Indemnitee to indemnification
or create a presumption that Indemnitee did not meet the applicable standard of
conduct for indemnification under this Agreement.

8



--------------------------------------------------------------------------------

Exhibit 10.2



(c)The knowledge and/or actions, or failure to act, of any director, manager,
partner, officer, employee, agent or trustee of the Company, any subsidiary of
the Company, or any Enterprise shall not be imputed to Indemnitee for purposes
of determining the right to indemnification under this Agreement.

Section 12.Remedies of Indemnitee.

(a)Subject to Section 12(f), in the event that (i) a determination is made
pursuant to Section 10 of this Agreement that Indemnitee is not entitled to
indemnification under this Agreement, (ii) advancement of Expenses is not timely
made pursuant to Section 8 of this Agreement, (iii) no determination of
entitlement to indemnification shall have been made pursuant to Section 10(a) of
this Agreement within sixty (60) days after receipt by the Company of the
request for indemnification for which a determination of permissibility thereof
is to be made other than by Special Legal Counsel, (iv) payment of
indemnification or reimbursement of expenses is not made pursuant to Section 5
or 6 or the last sentence of Section 10(a) of this Agreement within thirty (30)
days after receipt by the Company of a written request therefor (including any
invoices received by Indemnitee, which such invoices may be redacted as
necessary to avoid the waiver of any privilege accorded by applicable law) or
(v) payment of indemnification pursuant to Section 3 or 4 of this Agreement is
not made within thirty (30) days after a determination has been made that
Indemnitee is entitled to indemnification, Indemnitee shall be entitled to an
adjudication by the Massachusetts Court of his or her entitlement to such
indemnification or advancement. Alternatively, Indemnitee, at his or her option,
may seek an award in arbitration to be conducted by a single arbitrator pursuant
to the Commercial Arbitration Rules of the American Arbitration Association.
Indemnitee shall commence such proceeding seeking an adjudication or an award in
arbitration within 180 days following the date on which Indemnitee first has the
right to commence such proceeding pursuant to this Section 12(a); provided,
however, that the foregoing time limitation shall not apply in respect of a
proceeding brought by Indemnitee to enforce his or her rights under Section 5 of
this Agreement. The Company shall not oppose Indemnitee’s right to seek any such
adjudication or award in arbitration.



(b)In the event that a determination shall have been made pursuant to Section
10(a) of this Agreement that Indemnitee is not entitled to indemnification, any
judicial proceeding or arbitration commenced pursuant to this Section 12 shall
be conducted in all respects as a de novo trial, or arbitration, on the merits
and Indemnitee shall not be prejudiced by reason of that adverse determination.
In any judicial proceeding or arbitration commenced pursuant to this Section 12,
the Company shall have the burden of proving Indemnitee is not entitled to
indemnification or advancement, as the case may be.



(c) If a determination shall have been made pursuant to Section 10(a) of this
Agreement that Indemnitee is entitled to indemnification, the Company shall be
bound by such determination in any judicial proceeding or arbitration commenced
pursuant to this Section 12, absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification, or (ii) a prohibition of such indemnification under applicable
law.



9



--------------------------------------------------------------------------------

Exhibit 10.2



(d)The Company shall be precluded from asserting in any judicial proceeding or
arbitration commenced pursuant to this Section 12 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court or before any such arbitrator that the Company is
bound by all the provisions of this Agreement.



(e)The Company shall indemnify Indemnitee to the fullest extent permitted by law
against any and all Enforcement Expenses and, if requested by Indemnitee, shall
(within thirty (30) days after receipt by the Company of a written request
therefor) advance, to the extent not prohibited by law, such Enforcement
Expenses to Indemnitee, which are incurred by Indemnitee in connection with any
action brought by Indemnitee for indemnification or advancement from the Company
under this Agreement or under any directors’ and officers’ liability insurance
policies maintained by the Company, regardless of whether Indemnitee ultimately
is determined to be entitled to such indemnification, advancement or insurance
recovery, as the case may be, in the suit for which indemnification or
advancement is being sought. Such written request for advancement shall include
invoices received by Indemnitee in connection with such Enforcement Expenses
but, in the case of invoices in connection with legal services, any references
to legal work performed or to expenditures made that would cause Indemnitee to
waive any privilege accorded by applicable law need not be included with the
invoice.

(f)Notwithstanding anything in this Agreement to the contrary, no determination
as to entitlement to indemnification under this Agreement shall be required to
be made prior to the final disposition of the Proceeding, including any appeal
therein.



Section 13.Non-exclusivity; Survival of Rights; Insurance; Subrogation.



(a)The rights of indemnification and to receive advancement as provided by this
Agreement shall not be deemed exclusive of any other rights to which Indemnitee
may at any time be entitled under applicable law, the Charter, any agreement, a
vote of shareholders or a resolution of directors, or otherwise. No amendment,
alteration or repeal of this Agreement or of any provision hereof shall limit or
restrict any right of Indemnitee under this Agreement in respect of any action
taken or omitted by such Indemnitee in his or her Corporate Status prior to such
amendment, alteration or repeal. To the extent that a change in Massachusetts
law, whether by statute or judicial decision, permits greater indemnification or
advancement than would be afforded currently under the Charter and this
Agreement, it is the intent of the parties hereto that Indemnitee shall enjoy by
this Agreement the greater benefits so afforded by such change. No right or
remedy herein conferred is intended to be exclusive of any other right or
remedy, and every other right and remedy shall be cumulative and in addition to
every other right and remedy given hereunder or now or hereafter existing at law
or in equity or otherwise. The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other right or remedy.

(b)To the extent that the Company maintains an insurance policy or policies
providing liability insurance for directors, managers, partners, officers,
employees, agents or trustees of the Company or of any other Enterprise,
Indemnitee shall be covered by such policy or policies in accordance with its or
their terms to the maximum extent of the coverage available for any such
director, manager, partner, officer, employee, agent or trustee under such
policy or

10



--------------------------------------------------------------------------------

Exhibit 10.2



policies. If, at the time of the receipt of a notice of a claim pursuant to the
terms hereof, the Company has director and officer liability insurance in
effect, the Company shall give prompt notice of the commencement of such
proceeding to the insurers in accordance with the procedures set forth in the
respective policies.



(c)In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights.

(d)The Company’s obligation to provide indemnification or advancement hereunder
to Indemnitee who is or was serving at the request of the Company as a director,
manager, partner, officer, employee, agent or trustee of any other Enterprise
shall be reduced by any amount Indemnitee has actually received as
indemnification or advancement from such other Enterprise.

Section 14. Duration of Agreement. This Agreement shall continue until and
terminate upon the later of: (a) ten (10) years after the date that Indemnitee
shall have ceased to serve as a director and/or officer of the Company or (b)
one (1) year after the final termination of any Proceeding, including any
appeal, then pending in respect of which Indemnitee is granted rights of
indemnification or advancement hereunder and of any proceeding commenced by
Indemnitee pursuant to Section 12 of this Agreement relating thereto. This
Agreement shall be binding upon the Company and its successors and assigns and
shall inure to the benefit of Indemnitee and his or her heirs, executors and
administrators. The Company shall require and cause any successor (whether
direct or indirect by purchase, merger, consolidation or otherwise) to all,
substantially all or a substantial part, of the business and/or assets of the
Company, by written agreement in form and substance satisfactory to Indemnitee,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform if no such
succession had taken place.

Section 15.Severability. If any provision or provisions of this Agreement shall
be held to be invalid, illegal or unenforceable for any reason whatsoever: (a)
the validity, legality and enforceability of the remaining provisions of this
Agreement (including, without limitation, each portion of any section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law; (b) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto; and (c) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.



Section 16.Enforcement.



11



--------------------------------------------------------------------------------

Exhibit 10.2



(a)The Company expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on it hereby in order to induce
Indemnitee to continue to serve as a director and/or officer of the Company, and
the Company acknowledges that Indemnitee is relying upon this Agreement in
serving as a director and/or officer of the Company.

(b)This Agreement constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, oral, written and implied, between the parties hereto with
respect to the subject matter hereof; provided, however, that this Agreement is
a supplement to and in furtherance of the Charter and applicable law, and shall
not be deemed a substitute therefor, nor to diminish or abrogate any rights of
Indemnitee thereunder.

Section 17.Modification and Waiver. No supplement, modification or amendment, or
waiver of any provision, of this Agreement shall be binding unless executed in
writing by the parties thereto. No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provisions
of this Agreement nor shall any waiver constitute a continuing waiver. No
supplement, modification or amendment of this Agreement or of any provision
hereof shall limit or restrict any right of Indemnitee under this Agreement in
respect of any action taken or omitted by such Indemnitee prior to such
supplement, modification or amendment.



Section 18.Notice by Indemnitee. Indemnitee agrees promptly to notify the
Company in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
or matter which may be subject to indemnification, reimbursement or advancement
as provided hereunder. The failure of Indemnitee to so notify the Company shall
not relieve the Company of any obligation which it may have to Indemnitee under
this Agreement or otherwise.



Section 19.Notices. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given if (i) delivered by hand and receipted for by the party to whom said
notice or other communication shall have been directed, (ii) mailed by certified
or registered mail with postage prepaid, on the third business day after the
date on which it is so mailed, (iii) mailed by reputable overnight courier and
receipted for by the party to whom said notice or other communication shall have
been directed or (iv) sent by facsimile transmission, with receipt of oral
confirmation that such transmission has been received:



(a)If to Indemnitee, at such address as Indemnitee shall provide to the Company.

(b)If to the Company to:



HarborOne Bancorp, Inc.

700 Oak Street

Brockton, MA 02301

Attention: General Counsel

12



--------------------------------------------------------------------------------

Exhibit 10.2



or to any other address as may have been furnished to Indemnitee by the Company.

Section 20.Contribution. To the fullest extent permissible under applicable law,
if the indemnification provided for in this Agreement is unavailable to
Indemnitee for any reason whatsoever, the Company, in lieu of indemnifying
Indemnitee, shall contribute to the amount incurred by Indemnitee, whether for
judgments, fines, penalties, excise taxes, amounts paid or to be paid in
settlement and/or for Expenses, in connection with any Proceeding in such
proportion as is deemed fair and reasonable in light of all of the circumstances
in order to reflect (i) the relative benefits received by the Company and
Indemnitee in connection with the event(s) and/or transaction(s) giving rise to
such Proceeding; and/or (ii) the relative fault of the Company (and its
directors, officers, employees and agents) and Indemnitee in connection with
such event(s) and/or transactions.

Section 21.Internal Revenue Code Section 409A. The Company intends for this
Agreement to comply with the Indemnification exception under Section
1.409A-1(b)(10) of the regulations promulgated under the Internal Revenue Code
of 1986, as amended (the “Code”), which provides that indemnification of, or the
purchase of an insurance policy providing for payments of, all or part of the
expenses incurred or damages paid or payable by Indemnitee with respect to a
bona fide claim against Indemnitee or the Company do not provide for a deferral
of compensation, subject to Section 409A of the Code, where such claim is based
on actions or failures to act by Indemnitee in his or her capacity as a service
provider of the Company. The parties intend that this Agreement be interpreted
and construed with such intent.



Section 22.Applicable Law and Consent to Jurisdiction. This Agreement and the
legal relations among the parties shall be governed by, and construed and
enforced in accordance with, the laws of the Commonwealth of Massachusetts,
without regard to its conflict of laws rules. Except with respect to any
arbitration commenced by Indemnitee pursuant to Section 12(a) of this Agreement,
the Company and Indemnitee hereby irrevocably and unconditionally (i) agree that
any action or proceeding arising out of or in connection with this Agreement
shall be brought only in the Massachusetts Superior Court, with the parties
using their respective commercially reasonable efforts to have any such action
or proceeding accepted into, and adjudicated by, the Business Litigation Session
(or any successor session) thereof (the “Massachusetts Court”), and not in any
other state or federal court in the United States of America or any court in any
other country, (ii) consent to submit to the exclusive jurisdiction of the
Massachusetts Court for purposes of any action or proceeding arising out of or
in connection with this Agreement, (iii) consent to service of process at the
address set forth in Section 19 of this Agreement with the same legal force and
validity as if served upon such party personally within the Commonwealth of
Massachusetts, (iv) waive any objection to the laying of venue of any such
action or proceeding in the Massachusetts Court, and (v) waive, and agree not to
plead or to make, any claim that any such action or proceeding brought in the
Massachusetts Court has been brought in an improper or inconvenient forum.

Section 23.Section 18(k) of the Federal Deposit Insurance Act. Notwithstanding
anything herein to the contrary, any indemnification hereunder shall be provided
only to the extent permitted by 12 U.S.C. Section 1828(k) and the regulations
promulgated thereunder.

13



--------------------------------------------------------------------------------

Exhibit 10.2



Section 24.Headings. The headings of the paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.

Section 25.Identical Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement. Only one
such counterpart signed by the party against whom enforceability is sought needs
to be produced to evidence the existence of this Agreement.



[Remainder of Page Intentionally Left Blank]



14



--------------------------------------------------------------------------------

Exhibit 10.2



IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.



HARBORONE BANCORP, INC.







By:

Name:

Title:











[Name of Indemnitee]



15



--------------------------------------------------------------------------------

Exhibit 10.2



Exhibit A



Form of Undertaking



[Date]



HarborOne Bancorp, Inc.

700 Oak Street

Brockton, MA 02301



Re: Request for Advancement of Expenses



Ladies and Gentlemen:



Reference is made to the Indemnification Agreement (the “Agreement”) by and
between HarborOne Bancorp, Inc. (the “Company”) and the undersigned, ________
(“Indemnitee”). Capitalized terms not defined herein shall have those meanings
as set forth in the Agreement. Pursuant to Section 8 of the Agreement,
Indemnitee hereby requests advancement of Expenses incurred as a result of
Indemnitee being, or being threatened to be made, a party in the following
Proceeding(s): _________________________________.



In accordance with Section 8 of the Agreement, Indemnitee hereby:



(1)

affirms [his/her] good faith belief that [he/she] has met the relevant standard
of conduct described in Section[s] 8.51 [and 8.56]5 of the Massachusetts
Business Corporation Act (“MBCA”) [the Proceeding involves conduct for which
liability has been eliminated under a provision of the Company’s articles of
organization as authorized by Section 2.02(b)(4) of the MBCA]6; and



(2)

undertakes to repay the advancement of Expenses if [he/she] is not entitled to
mandatory indemnification under Section 8.52 of the MBCA and it is ultimately
determined that [he/she] has not met the relevant standard of conduct described
in Section 8.51 of the MBCA.



Very truly yours,



___________, Indemnitee



5 For officers only.

6 For directors only.

16



--------------------------------------------------------------------------------